PER CURIAM:
Defendant, Donald Kirchner, was charged with the crime of delivery of Schedule III, controlled substance (amphetamine) in violation of section 204.401, The Code, 1973. With counsel, defendant entered a plea of guilty. The lower court, before accepting the guilty plea conducted extensive interrogation of defendant as required by the guidelines as set out in State v. Sisco, Iowa, 169 N.W.2d 542. Defendant stated the facts and details of his violation. Presentence investigation was ordered.
Prior to sentencing defendant requested withdrawal of his guilty plea. The lower court took evidence and thereafter denied the request which is directed to the court’s discretion. Code section 777.15; State v. Weckman, Iowa, 180 N.W.2d 434, 436.
Following a hearing as provided by section 204.410, The Code, 1973, commonly referred to as an accommodation hearing, defendant was ’ sentenced within the provisions of section 204.401. He has appealed.
By written stipulation of the parties this appeal has been submitted on the record consisting of the clerk’s transcript and the transcript of all proceedings in the lower court. Thus it becomes our duty under Code section 793.18 to examine the record without regard to technical errors or defects and render such judgment on the record as the law demands. This we have done.
Affirmed. See rule 348.1, Rules of Civil Procedure.